DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/08/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Adjusting unit for setting in claims 1 and 8
A capture device capturing in claims 1, 8, and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 1, 3-4, 7-10, 12-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauerle US 2010/0049415 in view of Tsubouchi US 6,367,889.

	Regarding claims 1 and 8, Bauerle discloses a method and control device for operating an electromechanical brake booster of a motor vehicle, during a rolling motion of the motor vehicle to decrease the travel speed of the motor vehicle, wherein a control device (brake control module and at least paragraph [0029], the actuator may include a booster): 

ascertains a pedal force exerted on a brake pedal by a user (see at least step 206, brake request by a user); 

ascertains, with reference to the assignment of pedal force to brake pressure, a brake pressure to be set from the ascertained pedal force by an adjusting unit (see steps 206 and 208,wherein 110, and 112, sets the requested brake force), and 

sets, by operation of the brake booster, the brake pressure to be set in friction brakes of the motor vehicle, and brings about a vehicle deceleration of the motor vehicle  which is dependent on the set brake pressure, said adjusting unit having a standard configuration which ascertains, with reference to the pedal force, such a brake pressure to be set by which a predetermined standard deceleration of the motor vehicle is brought about in response to at least one predetermined disturbance variable having a respectively predetermined standard value (see 110, and 112, paragraph [0040], (predetermined mass), wherein in step 204, the current mass is measured then steps 212-218, wherein the predetermined mass is compared to a current mass of the vehicle, wherein the mass is the disturbance variable), wherein 

wherein the at least one predetermined disturbance variable changes the deceleration for a given pedal force (see 110, and 112, paragraph [0040], (predetermined mass), wherein in step 204, the current mass is measured then steps 212-218, wherein the predetermined mass is compared to a current mass of the vehicle, wherein the mass is the disturbance variable),  

wherein the adjusting unit has at least one adjusting parameter for setting a compensation configuration different from the standard configuration (in at least paragraphs [0054-0058], wherein a compensation is provided based on the comparison), and

wherein the compensation configuration is set as a function of a respective difference of each ascertained actual value from the respective standard value, by setting the at least one adjusting parameter of the adjusting unit (in at least paragraphs [0054-0058], wherein based on the comparison of the mass, the compensation value is then determined and a brake force is applied based on the compensated brake force as a result of the mass change).


Bauerle fails to explicitly disclose however Tsubouchi teaches ascertains, by a sensor, a pedal force exerted on a brake pedal by a user (input member displacement sensor, 1) and further wherein a respective actual value of the at least one disturbance variable is captured cyclically by a capture device and the at least one adjusting parameter is set cyclically prior to a braking request (see Col. 5 lines 56-65, wherein control maps are prepared or stored in the ROM and each control map is prepared according to each target input-output ratio of the pressure device, wherein when the carrying weight of the vehicle has changed a different control map is utilized, also see Col. 5 lines 24-29, and lastly Col. 4 lines 3-9, the carrying weight sensor determines the carrying weight of the vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and control device for operating an electromechanical brake booster of a motor vehicle as disclosed by Bauerle with the compensation and change of map prior to braking as taught by Tsubouchi in order to reliably produce a braking force in response to changes in the vehicle condition.


Regarding claims 3 and 12, the combination of Bauerle and Tsubouchi teaches the limitations of claims 1 and 8 as shown above.  Bauerle further discloses the method and control device wherein the at 


Regarding claims 4 and 13, the combination of Bauerle and Tsubouchi teaches the limitations of claims 1 and 8 as shown above.  Bauerle further discloses the method and control device, wherein the at least one disturbance variable comprises a trailer load, attached to the motor vehicle, of a trailer, and the current trailer load is captured as actual value (in at least paragraph [0036] and [0040],wherein the mass of the vehicle is estimated including the weight of a trailer).


Regarding claims 7 and 16, the combination of Bauerle and Tsubouchi teaches the limitations of claims 1 and 8 as shown above.  Bauerle fails to explicitly disclose however Tsubouchi teaches the method and control device wherein the standard configuration in the adjusting unit is provided by a boosting characteristic, and at least one further boosting characteristic for a respective compensation configuration is provided, and switching between the boosting characteristics is effected as a function of the respective captured actual value of the at least one disturbance variable (see Col. 5 lines 56-65, wherein control maps are prepared or stored in the ROM and each control map is prepared according to each target input-output ratio of the pressure device, wherein when the carrying weight of the vehicle has changed a different control map is utilized, also see Col. 5 lines 24-29, and lastly Col. 4 lines 3-9, the 

Regarding claim 9, the combination of Bauerle and Tsubouchi teaches the limitations of claim 8 as shown above.  Bauerle further discloses an electromechanical brake booster with the control device as described above (brake control module and at least paragraph [0029], the actuator may include a booster).  Tsubouchi also teaches an electromechanical brake booster with the control device as described above (active brake booster 4, is a vacuum brake booster).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and control device for operating an electromechanical brake booster of a motor vehicle as disclosed by Bauerle with the active brake booster compensation and change of map prior to braking based on the measured weight as taught by Tsubouchi in order to reliably produce a braking force in response to changes in the vehicle condition. 


Regarding claim 10, the combination of Bauerle and Tsubouchi teaches the limitations of claim 9 as shown above.  Bauerle further discloses a motor vehicle with the electromechanical brake booster of claim 9 and with a capture device for capturing a respective actual value of at least one disturbance variable wherein the capture device is coupled with the signal input of the control device of the brake booster (in at least paragraphs [0029] and [0054-0058]).  Tsubouchi also teaches a motor vehicle with the electromechanical brake booster of claim 9 and with a capture device for capturing a respective actual value of at least one disturbance variable wherein the capture device is coupled with the signal input of the control device of the brake booster (See Col. 4 lines 3-9, the carrying weight sensor determines the carrying weight of the vehicle).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and control device for operating an electromechanical brake booster of a motor vehicle as disclosed by Bauerle with the compensation and change of map prior to .    


Claims 2, 5, 11, and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauerle US 2010/0049415 in view of Tsubouchi and further in view of Peichl CN 104837695.

Regarding claims 2 and 11, the combination of Bauerle and Tsubouchi teaches the limitations of claims 1 and 8 as shown above.  Baurele fails to explicitly disclose however Peichl teaches the method and control device wherein such a compensation configuration is set in which the vehicle deceleration exhibits a smaller deviation from the standard deceleration than in the standard configuration in response to the respective actual value of the at least one disturbance variable deviating from the respective standard value (See at least Fig. 3 and paragraph [0035], wherein the brake pressure enhancement is performed from now on without amplification i.e. the slope of line 302 is significantly less than the slope of line 301).  It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the method and control device for operating an electromechanical brake booster of a motor vehicle as disclosed by Bauerle with the compensation, consideration of gradient and characteristic curve in order to compensate for the deficiencies of the assisting force provided by the brake and further to decelerate a vehicle properly and safely.
  
Regarding claims 5 and 14, the combination of Bauerle and Tsubouchi teaches the limitations of claims 1 and 8 as shown above.  Bauerle fails to explicitly disclose however Peichl teaches the method and control device wherein the at least one disturbance variable comprises a gradient of a travel subsurface over which the motor vehicle is rolling, and an inclination value correlated with the current gradient is ascertained as actual value (in at least paragraph [0033], wherein the corrected current deceleration of the vehicle according to the situation is interpreted an indication of the drivers braking demand compared to the threshold value, wherein the pressure difference is derived based on a .

  	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

-Ulrich 2015/0298670 discloses a method for operating a brake system, which brake system includes a master brake cylinder, which is actuated by the driver with the aid of a brake force booster, a driver-independent pressure source, and at least one wheel brake to which a wheel speed sensor is assigned. During a braking operation initiated by the driver, which is identified in particular by a brake lamp switch, the present vehicle deceleration is determined and compared with a predefined threshold value, and the at least one driver-independent pressure source is activated if the determined vehicle deceleration reaches or falls below the predefined threshold value. A brake system for a motor vehicle, which brake system has a control unit in which the method is carried out is also disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669